

117 HR 1761 IH: CCUS Innovation Act
U.S. House of Representatives
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1761IN THE HOUSE OF REPRESENTATIVESMarch 10, 2021Mr. McKinley (for himself, Mr. Curtis, Ms. Cheney, Mr. Schweikert, and Mr. Graves of Louisiana) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVII of the Energy Policy Act of 2005 relating to the eligibility for loan guarantees for carbon capture, utilization, and storage projects, and for other purposes.1.Short titleThis Act may be cited as the CCUS Innovation Act. 2.Projects for carbon capture, utilization, and storage(a)CategoriesSection 1703(b)(5) of the Energy Policy Act of 2005 (42 U.S.C. 16513(b)(5)) is amended to read as follows: (5)Carbon capture, utilization, and storage practices and technologies. .(b)Included projectsSection 1703 of the Energy Policy Act of 2005 (42 U.S.C. 16513) is amended by adding at the end the following: (g)Carbon capture, utilization, and storage projectsThe category of projects described in subsection (b)(5) includes projects involving practices or technologies relating to—(1)development of infrastructure to enable carbon capture, utilization, or storage, including pipelines;(2)direct air capture;(3)pre-combustion capture, and post-combustion capture, of carbon dioxide for fossil fuel based systems, such as power plants and industrial processes that utilize fossil energy;(4)carbon dioxide storage in geologic formations;(5)carbon storage efficiency and security through the use of new and early-stage monitoring tools and models; (6)the conversion of carbon dioxide into substances or products with higher economic value; (7)the conversion of carbon dioxide into biomass;(8)the synthesis of fuels and organic chemicals; (9)the synthesis of inorganic materials and chemicals;(10)agricultural and forestry practices that store and sequester carbon; and(11)synthetic technologies to remove carbon from the air and oceans..(c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Energy shall submit to the Committee on Energy and Commerce of the House of Representatives a report describing—(1)with respect to projects described in subsection (g) of section 1703 of the Energy Policy Act of 2005 (as added by this section)—(A)the status of each such project for which a guarantee has been awarded under such section 1703; and(B)any recommendations relating to implementation of title XVII of such Act with respect to such projects;(2)opportunities to expand the use of carbon capture, utilization, and storage for reducing industrial sector emissions; (3)statutory and regulatory barriers to the deployment and commercialization of carbon capture, utilization, and storage technologies; and(4)any recommendations to advance carbon capture, utilization, and storage technologies.